Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7, 15-16, 19-27 are presented for examination.

Information Disclosure Statement
The IDS filed on 12/28/2021 are considered.

Election/Restrictions
Applicant’s election without traverse of claims 1-4, 15-21 and 24-27 (see NOTE) in the reply filed on 2/12/2022 is acknowledged.  (NOTE: typographical errors were made in the restriction requirement.  Claim 16 was mistakenly included in both Groups while it should only belong to Group II.  Claims 17-18 were canceled in the preliminary amendment.  The correct claims in Group I are claims 1-4, 15, 19-21 and 24-27).

Claims 5-7, 16, 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 15, 19 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIVO: “Initial consideration on dynamic route selection”, 3GPP TSG-RAN WG2 Meeting #101bis, Sanya, China 16th-20th, Apr. 2018, R2-1804996 (hereinafter R2-1804996), in view of Islam et al (hereinafter Islam), US 2019/0124696.  

R2-1804996 is cited by the applicant in the IDS. 

As per claim 1, R2-1804996 taught the invention including a method of restoring wireless backhaul link, applicable to a new radio (NR) wireless backhaul base station, and comprising:
Measuring signal quality of a first wireless backhaul link between an NR wireless backhaul base station and a first NR donor base station being accessed by the NR wireless backhaul base station (section 2.2 Dynamic route selection: backhaul link quality become worse indicates the measurement of the link quality);
Starting, in a case that the signal quality of the first wireless backhaul link is less than a link reselection threshold for the NR wireless backhaul base station, to search for a neighboring NR donor base station (section 2.2 Dynamic route selection: backhaul link quality drop below threshold, handover to another IAB link based on neighbor IAB measurement result);
Measuring signal quality of a second wireless backhaul link between the NR wireless backhaul base station and a second NR donor base station which is searched out (section 2.2 Dynamic route selection: backhaul link quality drop below threshold, handover to another IAB link based on neighbor IAB measurement result); and
Initiating, in a case that the signal quality of the second wireless backhaul link being greater than a first threshold continues for a duration exceeding a first time length, a request to the second NR donor base station so as to establish a wireless backhaul link with the second NR donor base station (section 2.2 Dynamic route selection: backhaul link quality drop below threshold, handover to another IAB link based on neighbor IAB measurement result).  

R2-1804996 did not specifically teach the request is a random access request to establish a wireless backhaul link.  Islam taught to initiate random access request to establish a backhaul connection (pp. 0040-0042, 0064).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of R2-1804996 and Islam and utilize random access requests to establish connections for wireless backhaul links.  

As per claim 2, R2-1804996 and Islam taught the invention as claimed in claim 1.  R2-1804996 further taught to comprise:
Disconnecting, in a case that the signal quality of the first wireless backhaul link being less than the link reselection threshold continues for a duration exceeding a second time length, the wireless backhaul link with the first NR donor base station so as to transmit data through the wireless backhaul link with the second NR donor base station (section 2.2 Dynamic route selection: handover to another IAB link disconnects the link established with the first IAB).

As per claim 24, R2-1804996 and Islam taught the invention as claimed in claim 1. R2-1804996 further taught a communication system implementing the method according to claim 1, comprising the NR wireless backhaul base station, wherein the NR wireless backhaul base station is configured to find a better wireless backhaul link for data transmission before a current wireless backhaul link is disconnected, thereby preventing the wireless backhaul link from being broken off (section 2.2 Dynamic route selection: handover to another IAB link).

As per claim 25, R2-1804996 and Islam taught the invention as claimed in claim 1.  Islam further taught to comprise the second NR donor base station configured to:
Receive the random access request initialed by the NR wireless backhaul base station (pp. 0040-0042, 0064); and 
Establish the wireless backhaul link with the NR wireless backhaul base station in response to the random access request for data transmission (pp. 0040-0042, 0064).  

Claims 15, 19, 26-27 contain the same scope as of claims 1-2 and 24-25 respectively.  Therefore, they are rejected with the same rationale applied to claims 1-2 and 24-25 above.  

Claims 3-4 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over R2-1804996 and Islam as applied to claims 1-2, 15, 19 and 24-27 above, and further in view of Baghel et al (hereinafter Baghel), US 2016/0286374.

As per claim 3, R2-1804996 and Islam taught the invention as claimed in claim 1. R2-1804996 and Islam did not specifically teach to comprise: acquiring, form the first NR donor base station, the link reselection threshold.  Baghel taught to acquire the link reselection threshold form the first donor (pp. 0049, 0052-0054, 0064-0065).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of R2-1804996, Islam and Baghel to ensure the newly connected donor node has a higher backhaul link quality based on the configured threshold of the first donor node.  

As per claim 4, R2-1804996, Islam and Baghel taught the invention as claimed in claim 3.  Baghel further taught wherein acquiring, form the first NR donor base station, the link reselection threshold comprises any one of the following:
Acquiring the link reselection threshold from configuration information which is received, after accessing the first NR donor base station, the configuration information from the first NR donor base station, and acquiring the link 

Claims 20-21 contain the same scope as of claims 3-4 respectively.  Therefore, they are rejected with the same rationale applied to claims 3-4 above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yuan et al, US 2021/0013959
Luo et al, US 2020/0045563
Park et al, US 10,292,095
Sevindik, US 2016/0066336

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
March 3, 2022